PUBLISH

              IN THE UNITED STATED COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                    ________________________

                           No. 94-6316
                    ________________________

                D.C. Docket No. CV-92-AAR-1588-S




     JERROLL RICHARDSON,

                              Plaintiff-Appellant,



                             versus



     LEEDS POLICE DEPARTMENT; LEEDS, CITY OF,

                              Defendants-Appellees.




                    ________________________

          Appeal from the United States District Court
              for the Northern District of Alabama
                    ________________________

                       (December 15, 1995)



Before EDMONDSON and BIRCH, Circuit Judges, and HENDERSON, Senior
Circuit Judge.



PER CURIAM:
     Jerroll Richardson, a former police officer for the City of

Leeds, Alabama ("City"), appeals from the judgment of the United

States   District    Court      for    the   Northern    District      of    Alabama

dismissing this action alleging racial discrimination in violation

of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et

seq., 42 U.S.C. § 1981 and 42 U.S.C. § 1983.             We reverse and remand

for further proceedings.

                         I.     STATEMENT OF THE CASE

     Richardson, an African American, was an officer of the Leeds

Police   Department      ("Department")        from   January       1989    until   he

resigned in May 1991.         A short time after leaving the Department he

changed his mind and sought reinstatement.                     His efforts were

unsuccessful.       On   July    29,   1991,    he    filed    an   administrative

complaint with the Equal Employment Opportunity Commission ("EEOC")

alleging that he resigned because of disparate treatment in job

assignments during his period of employment.                  He also accused the

Department of refusing to rehire him because of his race.                      After

receiving a right to sue letter from the EEOC, Richardson commenced

this action in the district court against the City and the Chief of

Police, Thomas W. McDonald.            He alleged in deposition testimony

that his resignation amounted to a constructive discharge because

it stemmed from the denial of opportunities for advancement while

employed by the City, as well as racial slurs directed at him by a

fellow officer and general hostility within the Department toward

black citizens.     He also claimed that he was not restored to his

former position with the Department on account of his race and


                                         2
because      he   complained    that    black    citizens   were   treated     more

severely by the City's police officers than were white citizens.

The complaint as amended included causes of action for alleged

violations of Title VII of the Civil Rights Act of 1964 ("1964

Act"), § 1981 and § 1983.1             He sought declaratory and injunctive

relief,       backpay,     compensatory         and   punitive     damages      and

reinstatement       to   the   position    he   would   have   held   absent    the

purported discrimination.2

     1
      The petition did not specify the provision or provisions of
Title VII relied upon by Richardson. Section 2000e-2(a)(1) of the
1964 Act, however, clearly applies to the allegations. It states:

              It shall be an unlawful employment practice
              for an employer--
                        (1) to fail or refuse to hire or to
                   discharge any individual, or otherwise to
                   discriminate against any individual with
                   respect to his compensation, terms,
              conditions, or privileges of employment,
              because of such individual's race, color,
              religion, sex, or national origin. . . .

Section 1981 bars racial discrimination in the making and
enforcement of contracts.    Richardson's cause of action under
§ 1983, which prohibits the deprivation of federal rights,
privileges or immunities under color of state law, was based upon
charges that the defendants violated his equal protection rights
protected by the United States Constitution.
         2
       The complaint also invoked the Civil Rights Act of 1991
("1991 Act" or "Act"), which expanded the scope of § 1981 and
provided for the recovery of compensatory and punitive damages for
certain violations of Title VII, as well as the right to a jury
trial when such damages are sought. The 1991 Act did not apply to
the defendants' conduct alleged here, however, because it occurred
prior to the Act's November 21, 1991 effective date. Landgraf v.
USI Film Prods., 511 U.S.       , 114 S. Ct. 1483, 128 L. Ed. 2d 229
(1994); Rivers v. Roadway Express, Inc., 511 U.S.       , 114 S. Ct.
1510, 128 L. Ed. 2d 274 (1994); Goldsmith v. City of Atmore, 996 F.2d
1155, 1159 (11th Cir. 1993).     Consequently, under this court's
precedent, which construed Title VII claims as equitable in nature,
Richardson was not entitled to a jury trial on his Title VII cause
of action. Lincoln v. Board of Regents of the Univ. Sys. of Ga.,

                                          3
     The City subsequently filed a motion for summary judgment on

all charges against it. The district court granted the motion with

respect to the claim for constructive discharge, finding that

Richardson's    reapplication     for       his   old   position    foreclosed   a

conclusion     that   he    resigned    because         of   unbearable    working

conditions.     See Morgan v. Ford, 6 F.3d 750, 755-56 (11th Cir.

1993)   (employee     who   involuntarily         resigns    to   escape   illegal

discrimination must prove that his employment situation was so

intolerable that a reasonable person his position would have felt



697 F.2d 928, 934 (11th Cir.), cert. denied, 464 U.S. 826, 104
S. Ct. 97, 78 L. Ed. 2d 102 (1983).     Nor was he permitted to seek
Title VII compensatory or punitive damages. Walker v. Ford Motor
Co., 684 F.2d 1355, 1364 (11th Cir. 1982). Moreover, Richardson's
§ 1981 allegations were governed by the pre-1991 Act rule of law
announced in Patterson v. McLean Credit Union, 491 U.S. 164, 109
S. Ct. 2363, 105 L. Ed. 2d 132 (1989), in which the Court held that
the reach of § 1981 was limited to discriminatory actions taken
during the initial formation of a contract and conduct designed
to impair the enforcement of contracts through the legal process.
Id. at 179-80, 109 S.Ct. at 2374, 105 L. Ed. 2d at 152. Accordingly,
Richardson's complaints of constructive discharge and disparate
treatment during the course of his employment were not actionable
under that statute, but only under Title VII and § 1983. We need
not decide whether Richardson's claim for failure to rehire was
cognizable under § 1981 as interpreted by Patterson, see Wall v.
Trust Co. of Ga., 946 F.2d 805, 808 (11th Cir. 1991) (test is
whether a "new and distinct" relationship would be formed), because
the procedures and relief available under that law, including the
right to have a jury determine compensatory and punitive damages,
are duplicative of those afforded by § 1983 when, as here, state
actors are sued as defendants.     See Johnson v. Railway Express
Agency, Inc., 421 U.S. 454, 460, 95 S. Ct. 1716, 1720, 44 L. Ed. 2d
295, 301 (1975) (§ 1981 plaintiffs may seek both equitable and
legal relief, including compensatory damages and, in limited
circumstances, punitive damages); Smith v. Wade, 461 U.S. 30, 103
S. Ct. 1625, 75 L. Ed. 2d 632 (1983) (both compensatory and punitive
damages are available under § 1983); but see City of Newport v.
Fact Concerts, Inc. , 453 U.S. 247, 271, 101 S. Ct. 2748, 2762, 69
L. Ed. 2d 616, 634-35 (1981) (punitive damages may not be assessed
against municipalities).     We therefore treat the complaint as
alleging infractions of Title VII and § 1983.

                                        4
compelled to leave), cert. denied,        U.S.    , 114 S. Ct. 2708,

129 L. Ed. 2d 836 (1994).   The court denied summary judgment on all

other claims.    The court then, on July 23, 1993, entered final

judgment for the City on the constructive discharge issue pursuant

to Fed.R.Civ.P. 54(b).3   Richardson did not appeal.

     A jury trial on the § 1983 cause of action stemming from the

alleged disparate treatment during the course of employment and in

rehiring was held in 1994. At the conclusion of Richardson's case-

in-chief, the defendants moved for judgment as a matter of law in

compliance with Fed.R.Civ.P. 50.     The district court denied the

motions and continued with the trial.    After the close of all the

evidence, the defendants renewed their Rule 50 motions.   The court

took the motions under advisement and submitted the case to the

jury, which was instructed to respond to a set of interrogatories

as part of its deliberations.   By its answers the jury exonerated

McDonald of all alleged wrongdoing.     It also found that the City

did not discriminate against Richardson during his tenure with the

Department. It could not reach a verdict, however, on the question

of whether Richardson's race played a part in the City's refusal to

rehire him.     The district court announced that it would enter

orders on the partial verdict and released the jury.

     Thereafter, in a memorandum opinion, the court granted the

City's motion for judgment as a matter of law on the reinstatement

       3
        When more than one claim for relief is presented in an
action, Rule 54(b) permits the entry of final judgment on a single
count "upon an express determination that there is no just reason
for delay and upon an express direction for the entry of judgment."


                                 5
claim.   In   arriving   at   this   decision,   the   court   found   that

Richardson failed to prove a prima facie case of discrimination in

the rehiring context because, unlike other white officers who were

reemployed after they resigned, Richardson indicated when he left

the Department that he was "burned out."         The court consequently

determined that Richardson was not similarly situated to the

nonminority officers who were restored to their former positions.

The court found further that, even assuming Richardson carried his

initial burden of proof, he did not actually want the job for which
he made application.     In support of this finding the court relied

on the jury's negative response to interrogatory number five, which

inquired whether Richardson "presently" desired a position with the

City as a police patrolman. 4    The court concluded that Richardson


     4
      Richardson testified as follows:
          Q.   Do you wish to go back to work for the
          City of Leeds as a police officer if you win
          this case?
          A.   I'm afraid.
          Q.   Afraid of what?
          A.   I have put so many people in prison for
          drugs that it would be too easy for a while on
          the night shift or patrolling or an abandoned
          car stop for someone to shoot me.      I'm not
          necessarily saying that it would be an
          individual that I had arrested. But when the
          investigation took place, then that, that is
          what would probably come out.
          . . . .
          Q.   . . . you said you didn't think you
          wanted your job back, that you were afraid to
          go back?
          A.   No, sir, that's not what I said. I did
          not say that I didn't want my job back.      I
          still want my job back. I'm just afraid, and
          that fear is a fear that I did not have at the


                                     6
could not prevail on the claim for reinstatement under any theory

of recovery given this circumstance.           The court found additionally

that, to the extent that the evidence presented an issue of

credibility, Richardson's admission that he resigned because he was

"burned out" was a legitimate reason for declining to rehire him

which was not pretextual.

     Pursuant to the jury's partial verdict and the ruling on the

motion   for   judgment   as    a    matter   of   law,   the   district   court

dismissed the action in its entirety against both defendants.
Richardson subsequently filed this appeal in which he challenges

only the judgment rendered as a matter of law in favor of the City

on the § 1983 and Title VII causes of action arising from the

failure to restore him to his former position.

                               II.    DISCUSSION

     We review a decision to grant a judgment as a matter of law de

novo, applying the same standards utilized by the district court.

Daniel v. City of Tampa, Fla., 38 F.3d 546, 549 (11th Cir. 1994),

cert. denied,      U.S.        , 115 S. Ct. 2557, 132 L. Ed. 2d 811 (1995).


          time that I went and asked to be rehired.
          Q.   You say that whatever that fear is, you
          still want your job back now?
          A.   After taking certain precautions, yes,
          sir.
          Q.   So that fear, whatever it is, was not so
          great that you don't want your job back now?
          A.   Sir?
          Q.   You want it back? You want to go back to
          work with the City of Leeds doing what you
          were doing?
          A.   I want to go back to work for the City of
          Leeds, yes, sir.
(R4 at 196-97, 325-26).

                                        7
A judgment as a matter of law is warranted "[i]f during a trial by

jury a party has been fully heard on an issue and there is no

legally sufficient evidentiary basis for a reasonable jury to find

for that party on that issue."        Fed.R.Civ.P. 50(a)(1).   When

evaluating a Rule 50 motion, the court must consider all of the

evidence and reasonable inferences arising therefrom in the light

most favorable to the nonmoving party. Beckwith v. City of Daytona

Beach Shores, Fla., 58 F.3d 1554, 1560 (11th Cir. 1995).          A

judgment as a matter of law may be affirmed only when "'the facts

and inferences point so overwhelmingly in favor of the movant . . .

that reasonable people could not arrive at a contrary verdict.'"

Pulte Home Corp. v. Osmose Wood Preserving, Inc., 60 F.3d 734, 739

(11th Cir. 1995) (quoting Roboserve, Ltd. v. Tom's Foods, Inc., 940
F.2d 1441, 1448 (11th Cir. 1991)).

       In a case such as this alleging disparate treatment, in which

§ 1983 is employed as a remedy for the same conduct attacked under

Title VII, "'the elements of the two causes of action are the

same.'"    Cross v. State of Ala., 49 F.3d 1490, 1508 (11th Cir.

1995) (quoting Hardin v. Stynchcomb, 691 F.2d 1364, 1369 n.16 (11th

Cir. 1982)).   In both instances, the plaintiff must prove that the

defendant acted with discriminatory intent.     Hardin, 691 F.2d at
1369 n.16.

       Identical methods of proof, as described in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973),

are also employed.   See St. Mary's Honor Center v. Hicks, 509 U.S.

   ,       n.1, 113 S. Ct. 2742, 2746 n.1, 125 L. Ed. 2d 407, 415 n.1


                                  8
(1993)   (assuming   that    the   McDonnell   Douglas   analysis   applies

equally to § 1983 and Title VII claims of discrimination).           First,

the plaintiff must establish a prima facie case, which raises a

presumption that the employer's decision was more likely than not

based upon an impermissible factor.5       McDonnell Douglas Corp., 411
U.S. at 802, 93 S.Ct. at 1824, 36 L. Ed. 2d at 677;          Texas Dep't of

Community Affairs v. Burdine, 450 U.S. 248, 254, 101 S. Ct. 1089,

1094, 67 L. Ed. 2d 207, 216 (1981).         The defendant may rebut this

presumption by articulating a legitimate, nondiscriminatory reason

for its decision.     McDonnell Douglas Corp., 411 U.S. at 802, 93

S.Ct. at 1824, 36 L. Ed. 2d at 678; Texas Dep't of Community Affairs,
450 U.S. at 254-55, 101 S.Ct. at 1094, 67 L. Ed. 2d at 216.           If the

defendant meets this burden, the plaintiff must then have the

opportunity to persuade the trier of fact, through the presentation

of his own case and by cross-examining the defendant's witnesses,

that the reason proffered was not the real basis for the decision,

but a pretext for discrimination.         McDonnell Douglas Corp., 411
U.S. at 804, 93 S.Ct. at 1825, 36 L. Ed. 2d at 679; St. Mary's Honor

Center, 509 U.S. at         , 113 S.Ct. at 2747, 125 L. Ed. 2d at 416.



    5
      The proof required to establish a prima facie case will vary
depending on the circumstances. McDonnell Douglas Corp., 411 U.S.
at 802 n.13, 93 S. Ct. at 1824 n.13, 36 L. Ed. 2d at 677 n.13. In
McDonnell Douglas Corp., in which the plaintiff likewise alleged
that his former employer refused to rehire him on account of his
race, the Court stated that this initial burden may be satisfied
with evidence that (1) the applicant belonged to a racial minority;
(2) he applied and was qualified for the job; (3) he was rejected;
and (4) after his rejection, the position remained open and the
employer continued to seek qualified applicants. Id. at 802, 93
S. Ct. at 1824, 36 L.Ed.2d at 677.

                                      9
     The distinction between the Title VII and § 1983 causes in the

present    case   was   in   the   availability      of   a    jury   trial    and

compensatory damages under § 1983, but not with respect to the

Title VII equitable claims, which were tried to the court.                     See

supra note 2.     When legal and equitable causes are joined in one

action, the legal issues must be decided first.               Dairy Queen, Inc.

v. Wood, 369 U.S. 469, 479, 82 S. Ct. 894, 900-01, 8 L. Ed. 2d 44, 52

(1962).    To the extent that the elements of the two types of claims

mirror one another, the jury's findings on the legal questions are

binding in resolving the equitable issues.                Lincoln v. Board of

Regents of the Univ. Sys. of Ga., 697 F.2d 928, 934 (11th Cir.),

cert. denied, 464 U.S. 826, 104 S. Ct. 97, 78 L. Ed. 2d 102 (1983).

     Richardson argues on appeal that the district court erred by

visiting    whether     he   had   established   a   prima      facie   case   of

discrimination after the action was fully tried on the merits, in

violation of United States Postal Serv. Bd. of Governors v. Aikens,

460 U.S. 711, 103 S. Ct. 1478, 75 L. Ed. 2d 403 (1983).              We agree that

it was wrong for the court to follow this procedure.                  In Aikens,

the Supreme Court held that

            when the defendant fails to persuade the
            district court to dismiss the action for lack
            of a prima facie case, and responds to the
            plaintiff's proof by offering evidence of the
            reason for the plaintiff's rejection, the
            factfinder must then decide whether the
            rejection   was  discriminatory   within  the
            meaning of Title VII.

Id. at 714-15, 103 S.Ct. at 1481, 75 L. Ed. 2d at 410 (footnote
omitted).    When the trier of fact has before it all the evidence

needed to decide the ultimate issue of whether the defendant

                                      10
intentionally discriminated against the plaintiff, the question of

whether the plaintiff properly made out a prima facie case "is no

longer relevant."      Id. at 715, 103 S.Ct. at 1482, 75 L. Ed. 2d at
410; see also Wall v. Trust Co. of Georgia, 946 F.2d 805, 809-10

(11th Cir. 1991).

     The district court's reliance on Richardson's statement that

he was "burned out" to find that he failed to establish a prima

facie case was substantively flawed as well.                 "The burden of

establishing a prima facie case of disparate treatment is not

onerous."    Texas Dep't of Community Affairs, 450 U.S. at 253, 101

S.Ct. at 1094, 67 L. Ed. 2d at 215; see also Howard v. BP Oil Co.,

Inc.,   32 F.3d 520,   524   (11th    Cir.   1994)   (characterizing   the

requirements of demonstrating a prima facie case as "minimal"). To

raise an inference of discrimination, it was not necessary for

Richardson to show that he and the nonminority applicants who were

rehired gave the same reason or reasons for resigning.            Rather, it

was sufficient for him to show that he belonged to a racial

minority, that he applied for and was qualified for the job and

that after his rejection, the position remained open and the

Department continued to seek qualified applicants.            See supra note
5.

     The district court also decided that Richardson's admission of

"burn out" was a legally acceptable ground for the City's decision,

which was not pretextual.         Richardson urges us to hold that the

evidence relating to pretext was sufficient to create a jury




                                         11
issue.6     After reviewing the trial transcript, we agree that the

district court could have reached its conclusion only by improperly

resolving conflicting inferences arising from the evidence in the

light most favorable to the City.

      The proof at the trial established that Richardson worked

initially in the detective division as an undercover narcotics

officer, which he understood would be a temporary assignment.                     In

April 1989, after the undercover detail ended, he was reassigned to

patrol duty.       While working the 11:00 p.m. to 7:00 a.m. shift, he

was   required     to    testify    during    the    day    in   court   proceedings

resulting from his prior undercover work.                  During this time he was

also "loaned" to several other police departments to assist in

narcotics    work       conducted   in   nearby      counties.        After   certain

conversations with McDonald, Richardson expected to be considered

for   the   next    available       permanent       position     in   the   detective

      6
     Richardson argues on appeal that Lynn Maxey, the City's mayor
with whom the decision ultimately rested, never proffered
Richardson's "burnout" as a reason for not rehiring him. Maxey
testified, however, that he was aware that Richardson complained of
being "burned out" when he resigned. (R6 at 674-75). Although
Maxey did not directly state that this influenced his decision, the
jury could have inferred that it did.       Maxey cited additional
reasons for not rehiring Richardson, chief among them that he
already had someone else in mind for the position when Richardson
expressed an interest.    Richardson maintains that the evidence
reveals the existence of an issue of fact as to whether the other
grounds given by the mayor were also pretextual.       The district
court specifically declined to consider these various explanations,
however (R2-96 at 4), and rested its judgment solely on its finding
that Richardson was "burned out" (id. at 9).        We confine our
review, therefore, to whether this particular motive cited by the
district court must lead inexorably to a finding of no
discrimination. We also note that the City's contention on appeal
that Richardson failed to demonstrate that the mayor was the final
decisionmaker for purposes of municipal liability under § 1983 is
without merit.

                                         12
division, which McDonald indicated would be filled by someone from

within the Department.     Instead, the next opening went to a white

applicant from outside the Department.       Richardson remained in a

patrol slot until his resignation.

     Richardson testified that he left "basically due to the

adverse treatment, the type of double standards.           I was, I was

burnt out."     (R4 at 168).   He explained that

            between working narcotics, patrol, narcotics
            on loan, court time, and all of this running
            together, trying to perform my job the best
            that I could in patrol, that culminated with,
            at the time that the position was filled in
            the detective division, it was from outside
            and not from within.      Also when the DARE
            program came around, it was filled from the
            outside, not from within.

                 When the subject that had went to the
            DARE program left, leaving a slot open again,
            and two hires were made and then the slot was
            filled by one of the hires coming in, it was
            just all culminating. And at the time I felt
            that I was fighting a losing battle.

(Id. at 170).7    He stated further that he informed McDonald of the

foregoing reasons when he submitted his letter of resignation.

(Id. at 183).    Later, after time for reflection, he decided that he

wished to continue in his old job.      (Id. at 184-85).   After he was

turned down by the mayor, he sought out and obtained other police

work.   (Id. at 191-93).
     There was also evidence that the mayor reinstated three white

patrolmen after they had resigned.      McDonald testified that one of


        7
       Richardson had expressed an interest in participating in
DARE, which was a Department-sponsored drug awareness program for
teenagers.

                                   13
the officers left the Department because he was unhappy over the

denial of a promotion.            (R5 at 403).      Another was dissatisfied with

his pay and felt he had been treated unfairly with respect to a

request for military leave.                (Id. at 406-07, 416-17).               The third

was rehired despite a poor work record and an evident lack of

interest in performing cooperatively with other members of the

force.       (Id. at 424-25).

           The district court apparently believed that the evidence

failed to create an issue of fact as to the decisionmaker's intent

with       respect     to    Richardson       because    it     was    undisputed        that

Richardson         complained     he    was    "burned     out"    when      he   left   the

Department.            Although      the   evidence        would      have   permitted     a

reasonable jury to infer an innocent motive on the City's part--

that       the     mayor    viewed     Richardson     as    a     poor    candidate       for

reemployment because he was "burned out" by police work and no

longer inspired to perform to the best of his ability--a reasonable

jury could also have concluded that Richardson's professed "burn

out" was not the true reason he was not rehired.                         Like Richardson,

two of the white officers who were rehired voiced dissatisfaction

with       their    treatment     within      the   Department.           Richardson      was
                                                                                            8
arguably more qualified than the third reinstated patrolman.

Apart from Richardson's race, the evidence did not demonstrate any

circumstances peculiar to his situation which set him apart from


       8
     Although Richardson's record was not unblemished, he received
commendations for his undercover work.      In addition, McDonald
recommended against rehiring the poorly qualified white officer,
but did not oppose Richardson's reapplication.

                                              14
the white officers who were restored to their jobs.9              In short, the

evidence presented a question of fact as to whether the mayor's

decision not to rehire Richardson was racially motivated.

     As additional support for the judgment, the district court

cited the jury's finding that Richardson did not "presently" desire

to be reinstated.10    This factor, of course, could not have served

as a rationale for the mayor's decision to reject Richardson's

application in 1991, because it came to light for the first time

during the trial in 1994.             The district court construed this

circumstance,    however,      as   interposing    a   complete    obstacle    to

granting any type of relief.          In doing so the court confused the

issue of liability with the type of warranted relief.

         According to an "Amended Damage List" which was filed in

support of the action, Richardson asked for backpay, reinstatement,

declaratory and injunctive relief, costs and attorney's fees under

Title    VII.   In   his   §   1983    suit   he   sought   compensation      for

"financial hardship, pain, suffering and mental anguish." (R2-49).

The jury's finding that, at the time of trial, Richardson no longer

wanted his old job, may well have been relevant to fashioning a

remedy in the event of the City's liability.                See Goldstein v.

Manhattan Indus., Inc. , 758 F.2d 1435, 1448 (11th Cir.) (the

         9
       In each case, the applicant sought to return to the same
position he had vacated, a similar length of time elapsed between
the officer's departure and his request to be rehired and the mayor
made the final decision.
    10
      We reject without discussion Richardson's assertion that the
jury's finding was inconsistent with its deadlock on the issue of
whether the City's refusal to rehire him was motivated by a
discriminatory purpose.

                                       15
decision of whether reinstatement should be ordered is within the

sound discretion of the district court),                 cert. denied, 474 U.S.
1005,   106 S. Ct. 525,    88 L. Ed. 2d 457     (1985);    Carmichael   v.

Birmingham    Saw     Works,    738 F.2d 1126,    1136   (11th   Cir.   1984)

(injunction     ordering       employer   to    refrain      from   discriminatory

practices not justified where the plaintiff is not reinstated).

But it would not have foreclosed a declaratory judgment that the

City acted with bad intent, making it liable for backpay and

compensatory damages.          The district court's alternative reasoning

for ordering judgment as a matter of law was therefore erroneous.

                                III.    CONCLUSION

     The judgment rendered as a matter of law in favor of the City

on Richardson's § 1983 and Title VII causes of action alleging he

was not rehired on account of his race is hereby VACATED.                 The case

is   REMANDED    to    the     district    court       for   further   proceedings

consistent with this opinion.




                                          16